Citation Nr: 1145865	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 23, 2008 for adding the Veteran's first wife and biological children as dependents to his award of VA disability compensation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 RO decision.  

In August 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  


FINDINGS OF FACT

1.  In June 1993, the Veteran notified VA that he had a spouse and five biological children born October 1982; January 1986; August 1987; October 1989; and April 1991.  

2.  By a rating action in May 1996, the RO granted the Veteran's claim of entitlement to service connection for asthma, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and the residuals of a fractured hallux phalanx, right great toe, evaluated as noncompensable.  

3.  In a June 4, 2007 rating action, the RO raised the Veteran's disability evaluation for asthma to 30 percent, retroactive to October 24, 2000.  



CONCLUSION OF LAW

The criteria for assignment of an effective date of October 24, 2000 for the addition of the Veteran's first wife and four of his biological children as dependents to his award of VA disability compensation have been met.  38 U.S.C.A. §§ 5107(b), 5110(f) (West 2002); 38 C.F.R. §§ 3.102, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an effective date prior to May 23, 2008 for adding his first wife and biological children as dependents to his award of VA disability compensation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  Indeed, the following decision represents a full grant of benefits sought on appeal.  Therefore, no further assistance would result in any additional benefits for the Veteran.  Accordingly, the Board will proceed to a discussion of the merits of the appeal.

Analysis

During his August 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he was entitled to an effective date prior to May 23, 2008, to add dependents to his award of VA compensation.  He suggested that VA already had such information on file and that he did not need to report any changes in the status of his dependents.  Therefore, he maintained that an earlier effective date to add dependents was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

The effective date of additional compensation for a dependent shall be the latest of the following dates:  The date of the Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event, otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request; the date dependency arises; the effective date of the qualifying disability rating, provided that evidence of dependency is received within one year of the notification of such rating action; or the date of commencement of the Veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

By a rating action in August 1992, the RO granted the Veteran entitlement to service connection for asthma for vocational rehabilitation purposes.  

In November 1993, the Veteran reported that he was married and that he had five children, born October 1982; January 1986; August 1987; October 1989; and April  1991.  

In March 1996, the Veteran filed a claim of entitlement to service connection for multiple disorders, including asthma, gastroesophageal reflux disease, and the residuals of a right foot injury.  

By a rating action in May 1996, the RO granted the Veteran's claim of entitlement to service connection for asthma, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and the residuals of a fractured hallux phalanx, right great toe, evaluated as noncompensable.  The combined rating was 20 percent.  Those ratings all became effective March 25, 1996.  

In May 1996, VA informed the Veteran of its action and noted that the number of his dependents could affect the rate of his compensation.  He was further informed that if he had a disability rating of 30 percent or more, he must promptly advise VA of any change in the status of his dependents.  

In 1996, as now, an additional amount of compensation was payable for a spouse, child, and/or dependent parent where the Veteran was entitled to compensation based on disability evaluated as 30 per cent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  However, since the Veteran was receiving less than 30 percent, he was obviously not entitled to receive additional compensation for any dependents.  Nevertheless, he was on notice to report any changes in the status of his dependents should his award increase to 30 percent or more.

In a June 4, 2007 rating action, the RO raised the Veteran's disability evaluation for asthma to 30 percent, retroactive to October 24, 2000.  That action, in turn, raised his combined disability rating to 40 percent, also retroactive to October 24, 2000.  

On June 25, 2007, the RO notified the Veteran of its June 4, 2007 rating action and informed him that he would be paid as a single veteran without dependents.  It also informed him that he should immediately report any change in the status of his dependents.  The Veteran was further notified that if he disagreed with the decision, he had one year to file an appeal, that is, until June 25, 2008.  

On June 30, 2008, the Veteran informed the RO that his first wife had died July 25, 2005 and that he had remarried May 23, 2008.  He further informed the RO that as a result of his remarriage, he had acquired two stepchildren born March 1991 and May 1995.  That notice was accepted as timely, because VA regulations presumed that it had been mailed five days earlier.  38 C.F.R. § 20.305 (2011).  Thereafter, his second wife and step children were added to the Veteran's award as dependents, effective May 23, 2008.  Significantly, no action was taken with respect to the Veteran's first wife.  However, VA knew or should have known that he had been married to his first wife since 1974.  Not only had the Veteran report that fact in 1993, he had submitted a copy of his marriage license as proof.  Although he did not report any change in his marital status over the years, he did not have a reason to do so.  Therefore, the Board finds that from October 24, 2000 until July 25, 2005, VA was on notice that the Veteran had a dependent wife.  Accordingly, for that period, she should have been added to his award for the purpose of determining his rate of compensation.  

Similarly, VA knew or should have known that when the Veteran's retroactive 40 percent disability rating became effective, October 24, 2000, he also had four minor dependent biological children.  He had reported their birthdates to VA in 1993 and had submitted copies of their birth certificates as proof.  

In 2007, when the Veteran was asked to report any change in the status of his dependents, he did not have a reason to report any of his biological children.  Not only had he already done so years earlier, they had all reached the age of 18 and were no longer dependents.  However, on October 24, 2000, four of his biological children had been under the age of 18 and had been dependents.  Accordingly, they should also have been added to his award in 2007 for the purpose of determining his rate of compensation.  

In light of the foregoing, the Board concludes that effective October 24, 2000, the Veteran should have been compensated as a Veteran with a spouse and four children.  At the very least, there is an approximate balance of evidence both for and against the Veteran's claim. Under such circumstances, all reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, the claim is decided on that basis.  

In arriving at this decision, the Board has considered the possibility of a still-earlier effective date.  However, prior to October 24, 2000, the Veteran did not meet the 30 percent criteria to be compensated as a Veteran with dependents.  Accordingly, an effective date earlier than October 24, 2000 is not warranted.








(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an effective date of October 24, 2000, is granted for adding the Veteran's first wife and biological children as dependents to his award of VA disability compensation.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


